IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00362-CR

                       EX PARTE GLENDA HAMMONS



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2019-3806-02


                                      OPINION

      Glenda Hammons is charged under Section 22.04 (a) (2) with the offense of injury

to a child. TEX. PENAL CODE ANN. § 22.04 (a) (2). Hammons filed an Application for Writ

of Habeas Corpus arguing that Section 22.04 (a) (2) is unconstitutional on its face.

Hammons appeals the trial court’s order denying relief. We affirm.

      In one issue, Hammons argues that Section 22.04 (a) (2) is unconstitutionally vague

in violation of either, or both of, the Fifth and Fourteenth Amendments to the United

States Constitution, and due course of law clause of Article I section 19 of the Texas

Constitution. Whether a statute is unconstitutional on its face is a question of law that

we review de novo. Ex parte Lo, 424 S.W.3d 10, 14 (Tex. Crim. App. 2013). When the

constitutionality of a statute is attacked, we begin with the presumption that the statute
is valid and that the legislature has not acted unreasonably or arbitrarily. Id. at 14-15.

The burden normally rests upon the person challenging the statute to establish its

unconstitutionality. Id. at 15.

       Section 22.04 (a) (2) provides:

       (a) A person commits an offense if he intentionally, knowingly, recklessly,
       or with criminal negligence, by act or intentionally, knowingly, or
       recklessly by omission, causes to a child, elderly individual, or disabled
       individual:
              (2) serious mental deficiency, impairment, or injury

TEX. PENAL CODE ANN. 22.04 (a) (2).            Hammons argues that the statute is

unconstitutionally vague because it fails to define “mental deficiency, impairment, or

injury” and “serious.” Hammons contends there is no accepted plain meaning or

common understanding that saves the statute.

       A statute is void for vagueness if it fails to define the criminal offense with

sufficient definiteness that ordinary people can understand what conduct is prohibited

and in a manner that does not permit arbitrary and discriminatory enforcement. Lawrence

v. State, 240 S.W.3d 912, 915 (Tex. Crim. App. 2007); Gerron v. State, 524 S.W.3d 308, 316

(Tex. App. —Waco 2016, pet. ref'd). A statute is unconstitutionally vague if persons of

common intelligence must necessarily guess at its meaning and differ about its

application. Ex parte Maddison, 518 S.W.3d 630, 640 (Tex. App. —Waco 2017, no pet.). A

statute satisfies vagueness requirements if the statutory language conveys a sufficiently

definite warning as to the proscribed conduct when measured by common

understanding and practices. Wagner v. State, 539 S.W.3d 298, 314 (Tex. Crim. App. 2018).

A statute is not unconstitutionally vague merely because it fails to define words or

Ex parte Hammons                                                                     Page 2
phrases. Gerron v. State, 524 S.W.3d at 316. Instead, undefined terms in a statute are to

be given their plain and ordinary meaning. Id. Words or phrase must be read in the

context in which they are used, and ordinarily the statute must then be construed

according to the rules of grammar and common usage. Wagner v. State, 539 S.W.3d at 314.

      Hammons contends that “mental deficiency,” “mental impairment,” and “mental

injury” are not simple terms with a plain, ordinary meaning. Mental has an ordinary

meaning. Mental is commonly understood to refer to the mind. In construing the plain

meaning of the language of a statute, courts may resort to the use of dictionary

definitions. See Bingham v. State, 913 S.W.2d 208, 209-10 (Tex. Crim. App. 1995). An

ordinary law-abiding citizen may do so as well. See Floyd v. State, 575 S.W.2d 21, 23 (Tex.

Crim. App. 1978). Deficiency is defined as “the quality or state of being defective or of

lacking some necessary quality or element.” WEBSTER’S COLLEGIATE DICTIONARY (10th

Edition 1993). Injury is defined as “hurt, damage, or loss sustained.” WEBSTER’S

COLLEGIATE DICTIONARY (10th Edition 1993). Impairment is defined as “diminishment

or    loss   of    function     or    ability.”       MERRIAM-WEBSTER,http:/merriam-

webster.com/dictionary/impairment (last visited April 27, 2021).

      We find that “serious mental deficiency, impairment, or injury” is not

impermissibly vague.     Ordinary citizens understand the meaning of “deficiency”

“impairment” and “injury.” Modifying those words with “mental” does not create an

ambiguity because ordinary citizens would be able understand those terms as they

relate to the mind. The statute further requires that the mental deficiency, impairment,

Ex parte Hammons                                                                     Page 3
or injury be serious. Serious is commonly understood to require a heightened or

excessive level of the deficiency, impairment, or injury. Section 22.04 (a) (2) sufficiently

warns a person that conduct that intentionally, knowingly, or recklessly, causes serious

mental harm to a child, elderly individual, or disabled individual is prohibited.

       In Stuhler v. State, the Court of Criminal Appeals evaluated the evidence and

determined there was sufficient evidence to establish serious mental injury. Stuhler v.

State, 218 S.W.3d 706, 719 (Tex. Crim. App. 2007). The Court of Criminal Appeals did not

express concern over construing Section 22.04 (a) (2). In Franco v. State, a child was

diagnosed with post-traumatic stress disorder and attention deficit disorder as a result of

the conduct of the defendant. Franco v. State, 13-14-00108-CR, 2016 Tex. App. LEXIS 6340

*12 (Tex. App. — Corpus Christi June 16, 2016, no pet.). In Franco v. State, the Court found

sufficient evidence to support a conviction for serious mental injury. Franco v. State, at

*20. We find that Section 22.04 (a) (2) provides explicit standards for those who apply

them. We overrule Hammon’s sole issue on appeal.

                                       CONCLUSION

       We affirm the trial court’s judgment.




                                                 JOHN E. NEILL
                                                 Justice




Ex parte Hammons                                                                      Page 4
Before Chief Justice Gray,
       Justice Neill, and
       Justice Scoggins1
(Chief Justice Gray concurring)
Affirmed
Opinion delivered and filed May 26, 2021
Publish
[OT06]




1
 The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.


Ex parte Hammons                                                                               Page 5